DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 8-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. U.S. Patent Application Publication No. US 2011/0142173 A1 (cited on the IDS filed on 9/23/2022) in view of Murrin et al. U.S. Patent Application Publication No. US 2020/0067742 A1 (cited on the IDS filed on 9/23/2022).
Regarding claim 1, Peng et al. discloses a demodulator for a digital radio receiver (in para. [0019], FIG. 2B discloses a sub-optimal MLSD decoder, corresponding to the claimed demodulator), the demodulator comprising: a frequency discriminator and a Viterbi decoder (further in para. [0019], FIG. 2B sub-optimal MLSD decoder comprises a frequency discriminator 110, corresponding to the claimed frequency discriminator and a Viterbi decoder (VD) 200, corresponding to the claimed Viterbi decoder) wherein the frequency discriminator comprises: an input for receiving a series digital signal samples representative of a frequency-shift-key (FSK)-modulated signal (FIG. 2B sub-optimal MLSD decoder has input for receiving I and Q symbols of GFSK modulation (para. [0021]), and digital logic for performing frequency discrimination on the digital signal samples to generate a series of frequency samples, wherein each frequency sample is representative of an instantaneous frequency of the FSK-modulated signal in a respective frequency-sample period (in para. [0009], FIG. 2B frequency discriminator 110, similar to FIG. 2A frequency discriminator 110, may include a phase detector 11, a differentiator 12 and an integrate-and-dump filter 13 in which frequency discriminator 110 performs frequency discrimination on the I and Q samples to extract frequency deviation information of the real part I and the imaginary part Q to generate a received symbol rn (see further in para. [0008])), and wherein there are an integer oversampling factor, N, greater than one, of frequency-sample periods in each symbol period of the FSK-modulated signal (in para. [0009], FIG. 2A frequency discriminator 110 may include a phase detector 11, a differentiator 12 and an integrate-and-dump filter 13. The phase detector 11 may typically compute at an integer multiple times of the symbol rate. In view of that, the integer multiple times of the symbol rate corresponds to the claimed integer oversampling factor).
Peng et al., however, does not disclose “wherein the Viterbi decoder is arranged to: receive the series of frequency samples from the frequency discriminator;
determine a plurality of branch metrics for each symbol period of the FSK- modulated signal by determining a plurality of distances between a vector of N successive received frequency samples and each of a plurality of reference waveform vectors, wherein each reference waveform vector comprises N elements” as set forth in the application claim.
Murrin et al. discloses a Viterbi decoder is configured to estimate each N-symbol sequence using a Viterbi decoding algorithm wherein the soft decision values for the N-symbol sequence are used as branch metrics in the Viterbi decoding algorithm (see the Abstract). Further in para. [0040], Murrin et al. further discloses in some cases, the multi-symbol detector 302 may be configured to generate the soft decision values for the most recent N-symbol sequence of samples by comparing the most recent N-symbol sequence of samples to a plurality of reference patterns that represent each of the possible N-symbol patterns or combinations. In view of that, because Peng et al. and Murrin et al. teachings are in the same field of endeavor, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that FIG. 2B Viterbi decoder as discussed in Peng et al. teachings can be modified to have the same functionalities of Murrin et al. Viterbi decoder. The motivation for the modification is that Viterbi decoder is well known in the art for generating soft decision values for the N-symbol sequence being used as branch metrics in the Viterbi decoding algorithm.
Peng et al. further discloses the step of using the determined branch metrics in a Viterbi process to determine a maximum-likelihood decoding of the FSK-modulated signal; and output a series of demodulated symbol values corresponding to the maximum- likelihood decoding of the FSK-modulated signal (as discussed above in the Abstract, Murrin et al. discloses Viterbi decoder is configured to estimate each N-symbol sequence using a Viterbi decoding algorithm wherein the soft decision values for the N-symbol sequence are used as branch metrics in the Viterbi decoding algorithm. Further in para. [0017], Peng et al. discusses the decoder is maximum-likelihood decoder. Peng et al. FIG. 1 further shows decoded bits are outputted).

Regarding claim 2, in addition to claim 1 rejection, Peng et al. further discloses the step of demodulating a Gaussian-filtered FSK-modulated signal and wherein the reference waveform vectors comprise elements that correspond to Gaussian-filtered waveforms (in para. [0007], Peng et al. FIG. 1 discloses a transmitter and a receiver in a conventional communication system 10 using GFSK modulation. Furthermore, because Murrin et al. teachings are directed to Gaussian frequency shift keying (GFSK) detectors, the reference patterns as discussed in para. [0040] comprise elements corresponding to Gaussian filtered waveforms)
Regarding claim 5, in addition to claim 1 rejection, Peng et al. further discloses wherein the plurality of reference waveform vectors consists of eight reference waveform vectors (in paras. [0085] and [0087], Peng et al. discusses 8 patterns being compared).

Regarding claim 6, in addition to claim 1 rejection, Peng et al. does not expressly disclose “wherein the oversampling factor N is less than ten” as set forth in the application claim.
In para. [0011], because the 
    PNG
    media_image1.png
    21
    34
    media_image1.png
    Greyscale
 may typically be computed at an integer multiple times of the symbol rate and rn may only be needed at exactly the symbol rate, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Peng et al. teachings can be modified so that the integer multiple times of the symbol rate can be less than ten. The motivation for the modification is that since rn may only be needed at exactly the symbol rate, the integer multiple times of the symbol rate is a design choice as appreciated by one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, in addition to claim 1 rejection, Peng et al. further discloses where the Viterbi decoder is implemented as a dedicated hardwire circuit (in para. [0019], FIG. 2B discloses Viterbi decoder 200 being implemented as dedicated hardwire circuit).

Regarding claim 9, in addition to claim 1 rejection, Peng et al. further discloses the demodulator is implemented on an integrated-circuit chip (in para. [0019], FIG. 2B discloses the MLSD decoder being implemented on an integrated-circuit chip).

Regarding claim 10, in addition to claim 1 rejection, Peng et al. further discloses a digital radio receiver comprising a demodulator as claimed in claim 1 (in para. [0007], Peng et al. FIG. 1 discloses a transmitter and a receiver comprising FIG. 2B sub-optimal MLSD decoder in a conventional communication system 10 using GFSK modulation).

Regarding claim 11, in addition to claim 10, Peng et al. further discloses an antenna for receiving the frequency-shift-key (FSK)-modulated signal as a radio signal, and comprising dedicated digital logic or a processor for further processing the series of demodulated symbol values (in [0007], FIG. 1 discloses a diagram illustrating a transmitter and a receiver in a conventional communication system 10 using GFSK modulation. The receiver comprises an antenna (not shown) and processor for further processing decoded bits 
    PNG
    media_image2.png
    30
    32
    media_image2.png
    Greyscale
 .

    PNG
    media_image3.png
    601
    830
    media_image3.png
    Greyscale

Regarding claim 12, in addition to claim 10, Peng et al. further discloses the digital radio receiver is configured for receiving and demodulating radio signals having a carrier frequency between 2.4 and 2.5 GHz (in para. [0004], Peng et al. further discusses for a Gaussian Frequency Shift Keying (GFSK) signal, discriminator-based GFSK receivers were operating in a 2.4-Ghz frequency).

Regarding claim 13, in addition to claim 10, Peng et al. further discloses the digital radio receiver is configured for receiving and demodulating radio signals modulated according to a Bluetooth™ specification (in para. [0006], Peng et al. discusses the application of GFSK modulation according to Bluetooth specification).

Regarding claim 15, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, application claim is directed to a method including steps that can be performed by components of claim 1.

Regarding claim 16, in addition to claim 15 rejection, application claim is rejected on the same ground as discussed in claim 2 rejection because of similar scope.

Regarding claim 19, in addition to claim 15 rejection, application claim is rejected on the same ground as discussed in claim 12 rejection because of similar scope.

Allowable Subject Matter

Claims 3-4, 7, 14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631